Per Curiam.
The bill in this case was filed to compel the appellants, who were the defendants below, to execute and deliver to the complainant a deed for' certain lands in the county of Bergen, which had been purchased by the defendant Lewis E. Cole, from one Isaacs, in July, 1905. The Tight of the complainants was rested upon the allegation that they had employed Cole as their agent to purchase the property, that he had accepted the employment, and then fraudulently took title in his own name, paying the purchase price, out of his own funds.
The learned vice-chancellor, before whom the case was tried, found from tire evidence before him that' the averment of the bill with relation to the agency was true in fact; and that a constructive trust had been created, by force of which Cole after the purchase of the property held it for the benefit of the complainants, and that the latter were entitled to have the trust executed, and a conveyance made in accordance with the prayer of their bill, upon repayment to Cole of the purchase price; and that this was so, notwithstanding the fact that the employment *251of Cole was not in writing. In reaching this conclusion the learned vice-chancellor followed the decision of this court in the case of Rogers v. Genung, 76 N. J. Eq. 306.
We concur in the conclusion of the vice-chancellor that the present case is controlled by Rogers v. Genung, and conclude that for this reason the decree appealed from should be affirmed.
For affirmance — The Chief-Justice, Garrison, Swayze, Trenohard, Parker, Bergen, Minturn, Kalisci-i, Black, White, Terhune, Heppeniieimer, Williams, Taylor, Gardner — 15.
For reversal — Hone.